On Rehearing.'
This cause is again before the court upon a rehearing which was gj anted.
i si j Upon further consideration, I am convinced that the rule adonic-d from Hough v. Porter, 51 Or. 318, 417, 95 Pac. 732, 98 Pac. 1083, 102 Pac. 728, to the effect that, where no notice is given, ihe tlgiiis of prior appropriators “attach and become vested in the m der of time in which the water has been diverted and appropriated,” was so a.dopted upon a misconception of the views of the learned com-tnisUoner who wrote the opinion in that case. Upon the contrary, the following is the rule established by the clear weight of authority, both in Oregon and in the federal Circuit Court of Appeals, Ninth Circuit, namely:
“In determining the question oí the time when a right to water hy appro-print Ion commences, the law does not restrict the appropriator to the date of ¡lis uso oí the water, but, applying the doctrine of relation, fixes it as oí the i line when he begins Ms dam or ditch or flume, or other appliance by means of which the appropriation is effected, provided the enterprise is prosecuted with ’’easoliable diligence.” Union Mill & Mining Co. v. Dangberg (C. C.) 81 Fed. 78, 109; Miocene Ditch Co. v. Jacobson, 146 Fed. 680, 682, 77 C. C. A. 166; Morgan v. Shaw, 47 Or. 333, 336, 83 Pac. 534; Hough v. Porter, 51 Or. 318, 427, 95 Pac. 732, 98 Pac. 1083, 102 Pac. 728; Whited v. Cavin, 55 Or. 98, 104, 105 Pac. 396.
This entails some readjustment of, the findings heretofore made.
In reality, what is termed the Stoddard ditch appropriation is but a change of diversion of the Godley ditch No. 2, and amounts to one and the same appropriation. The Godley ditch appropriation antedates the Hempe-Wright-Hutchinson appropriation by a long time. The former, as we have seen, is joint between the complainant and the Hutdiinsons. The appropriation, however, as it relates to the coaip'aiaant, extends to the Hall farm alone, and not to the Nichols {arm, and complainant has a prior right of diversion over the Hempe-vVrigiit-Iiutchinsou diversion through ditches A and B for use upon tiie Hall farm, and for the irrigation of the whole thereof, hut not: cf the Nichols farm.
The Mike ditch is prior in lime to the Hempe-Wright-Hutchinson Til cl l, and the quantity is sufficient for the irrigation of 100 acres.
The Perley ditch is subsequent in time to the Hempe-Wright-Ilmchiuson ditch, and the latter ditch has priority over the extension of the Sugar Beet Irrigation Company ditch on the west side of Catherine creek.
Olnerwise, the findings remain the same as previously made, and the damages adjudged will he the same.